
	
		II
		110th CONGRESS
		1st Session
		S. 297
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide 15-year straight-line cost recovery for certain improvements to
		  retail space and for qualified new restaurant improvements and to expand the
		  eligibility for the work opportunity tax credit to all disabled
		  veterans.
	
	
		1.Short title; amendment of Code
			(a)Short titleThis Act may be cited as the
			 Business Relief and Incentives for
			 Small Entrepreneurs Act of 2007 or the
			 Business RAISE
			 Act.
			(b)Amendment of 1986 codeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.15-year straight-line cost recovery for
			 certain improvements to retail space and for qualified new restaurant
			 improvements
			(a)Recovery period for depreciation of certain
			 improvements to retail space
				(1)15-year recovery periodSection 168(e)(3)(E) (relating to 15-year
			 property) is amended by striking and at the end of clause (vii),
			 by striking the period at the end of clause (viii) and inserting ,
			 and, and by adding at the end the following new clause:
					
						(ix)any qualified retail improvement property
				placed in service before January 1,
				2008.
						.
				(2)Qualified retail improvement
			 propertySection 168(e) is
			 amended by adding at the end the following new paragraph:
					
						(8)Qualified retail improvement
				property
							(A)In generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
								(i)such portion is open to the general public
				and is used in the trade or business of selling tangible personal property or
				services to the general public; and
								(ii)such improvement is placed in service more
				than 3 years after the date the building was first placed in service.
								(B)Certain improvements not
				includedSuch term shall not
				include any improvement for which the expenditure is attributable to—
								(i)the enlargement of the building,
								(ii)any elevator or escalator, or
								(iii)the internal structural framework of the
				building.
								.
				(3)Requirement to use straight line
			 methodSection 168(b)(3) is
			 amended by adding at the end the following new subparagraph:
					
						(I)Qualified retail improvement property
				described in subsection
				(e)(8).
						.
				(4)Alternative systemThe table contained in section 168(g)(3)(B)
			 is amended by inserting after the item relating to subparagraph (E)(viii) the
			 following new item:
					
						
							
								
									(E)(ix)39
									
								
							
						.
				(5)Effective
			 dateThe amendments made by
			 this section shall apply to qualified retail improvement property placed in
			 service after the date of the enactment of this Act.
				(b)Modification of treatment of qualified
			 restaurant property as 15-year property for purposes of depreciation
			 deduction
				(1)Treatment to include new
			 constructionParagraph (7) of
			 section 168(e) (relating to classification of property) is amended to read as
			 follows:
					
						(7)Qualified restaurant propertyThe term qualified restaurant
				property means any section 1250 property which is a building or an
				improvement to a building if more than 50 percent of the building's square
				footage is devoted to preparation of, and seating for on-premises consumption
				of, prepared
				meals.
						.
				(2)Effective
			 DateThe amendment made by
			 this subsection shall apply to any property placed in service after the date of
			 the enactment of this Act.
				3.Work opportunity tax credit
			(a)Expansion of eligibility to all disabled
			 veteransSection 51(d)(3)(A)
			 is amended—
				(1)by striking who is certified
			 and inserting the following: “who—
					
						(i)is
				certified
						;
				and
				(2)by striking the period at the end and
			 inserting the following: “; or
					
						(ii)has a disability rating under section 1155
				of title 38, United States Code, of not less than 10
				percent.
						.
				(b)Publication and administration of expanded
			 tax credit
				(1)In generalThe Secretary of Labor shall—
					(A)publicize the expansion of the work
			 opportunity tax credit under subsection (a); and
					(B)provide technical assistance to employers
			 desiring to take advantage of the tax credit.
					(2)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Labor $2,500,000 for each of
			 fiscal years 2008 through 2012 to carry out paragraph (1).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who begin work for employers after the
			 date of the enactment of this Act.
			
